Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9, 10, 12 and 13 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the “enablement requirement”. While the claims recite a series of steps or acts to be performed.  
           As an example, regarding limitations of claim 12, “complex geometric shapes and/or image patterns comprise types of breast lesions and breast structures”.
           Examiner indicated, that regarding the limitation of “and/or”, the specification should disclose three independent embodiments. 
           [I] One embodiment should disclose “complex geometric shapes comprise types of breast lesions and breast structures”.
           [II], Second embodiment should disclose “image patterns comprise types of breast lesions and breast structures”. 

           Stating and/or in the specification is not enough without three independent embodiments as explained above.

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 14-15, 17 and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chen et al (U.S. Pub No: 2015/0052471 A1).
           Regarding claim 1, Chen discloses a method for processing breast tissue image data, comprising (see abstract, a system and method for displaying and navigating breast tissue is configured for or includes obtaining a plurality of 2D and/or 3D images of a patient's breast; generating a synthesized 2D image of the breast from the obtained images.
           Also page 3, paragraph, [0034] some dedicated tomosynthesis systems or combined tomosynthesis/mammography systems may be adapted to accept and store legacy mammogram images, (indicated by a dashed line and legend in FIG. 1) in a storage device 2, which is preferably a DICOM-compliant Picture Archiving (image data), and Communication System 
           processing image data of a patient's breast tissue to generate a set of image slices that collectively depict the patient's breast tissue (see page 3, paragraph, [0035] the images are transmitted from either the acquisition system 1, or from the storage device 2, or both, to a computer system configured as a reconstruction engine 3 that reconstructs the Tp images into reconstructed image "slabs" Tr, representing “breast slices” of selected thickness and at selected orientations, as disclosed in the above-incorporated patents and application publication. Also page 4, paragraph, [0037] according to one aspect of the disclosed inventions, and as described in greater detail herein, the system 1 includes an image merge processor 6 that merges relevant image data obtained from a set of available source and synthesized images of a patient's breast to provide a merged 2D image for display. The set of available images used to generate the merged image may include filtered and/or unfiltered images. While FIG. 1 depicts all these types of images being input into the image merge processor 6, it is also envisioned within the scope of the disclosed inventions that the merged image may be manually configurable. For example, a user interface or preset configuration may be provided and configured to allow a user to select a particular group of two or more images or image types for generating a synthesized 2D image for display);
           applying one or more filters associated with a plurality of multi-level feature modules to each image slice of the set, wherein the multi-level feature modules are configured to recognize at least one assigned feature of a high-dimensional object that may be present in the patient's breast tissue (see page 4, paragraph, [0038] a radiologist, may wish to merge two or more reconstructed tomosynthesis slices (or slabs) in order to provide a merged image showing the 
           Also page 6, paragraph, [0056] FIG. 7, constructing a tomosynthesis image “slice index map”, wherein the pixel locations of the synthesized 2D image are mapped to corresponding pixel locations in pertinent image slices of the tomosynthesis stack. In particular, the tomosynthesis stack index map includes identifying information of selected tomosynthesis slice images from the breast volume stack that are source images or that otherwise contain a most similar representation of regions and/or objects displayed in the synthesized 2D image. The tomosynthesis stack index map is preferably generated prior to when a medical professional is ready to conduct his or her review of the breast image data. The details for constructing the tomosynthesis stack index map, in accordance with one preferred embodiment, are described 
           Finally, page 4, paragraphs, [0042]  and [0044], for the purpose of this patent specification, an object of interest or feature in a source image may be considered a `most relevant` feature for inclusion in the merged image based upon the application of one or more CAD algorithms to the collective source images, wherein the CAD algorithms assign numerical values, weights or thresholds, to pixels or regions of the respective source images based upon identified/detected objects and features of interest within the respective region or between features. [0044] as discussed above, the image with the most desirable display data may be an image with a highest pixel value, a lowest pixel value, or which has been “assigned” a threshold value or weight based on the application of a CAD algorithm to the image. When the image with the most desirable display data for that region is identified, the pixels of that region are copied over to the corresponding region of the merged image. For example, as shown in FIG. 2, region 36M from image is written to region 361. Region 35 of tomosynthesis slice 10A is copied to region 351 of the merged image. Although the regions of FIG. 2 are shown as pre-defined grid regions, it is not necessary that regions be pre-defined in this manner. Rather, according to one aspect of the disclosed inventions, the boundaries of the regions may be dynamically identified during the region compare and image generation process by performing comparisons at pixel or multi-pixel granularities. By way of illustration, FIG. 3 illustrates a merged image 50, which has been constructed via the combinations of numerous regions of different source images, at arbitrary region boundaries, for example, which may be identified according to the detection of particular features within the respective source images);
           at each multi-level feature module of the plurality, generating a feature map depicting regions in the respective image slice having the at least one assigned feature (see above, also 
           and combining the generated feature maps into an object map that indicates a probable location of the respective high-dimensional object (page 5, paragraph, [0045] FIG. 4 the image data set may be acquired by a tomosynthesis acquisition system, a combination tomosynthesis/mammography system, or by retrieving pre-existing image data from a storage device, whether locally or remotely located relative to an image display device. At step 64, a user may optionally select a merge mode, wherein the user may designate (1) which images are to be used for the source image set to generate the merged image, (2) whether to highlight certain features in the merged image, such as calcifications, spiculated lesions or masses, and (3) 
           Also pages 9-10, paragraph, [0079] generate merely a synthesized 2D image and associated index/guidance map, the mapping concepts described herein may be extended to generate a fully mapped 3D volume, with each of the voxels in the mapped volume storing information related to the “associated tomosynthesis slices(s) sourcing the particular voxel”. For example, in one embodiment, the volume may be projected onto a fixed coordinate system, regardless of the actual volume of the breast. Projecting the volume to a fixed coordinate system in this manner facilitates processing of the image data, in particular, simplifying the correlation of voxels obtained during different acquisitions. For example, facilitating correlation of voxels in a 3D volume obtained from a CC acquisition of a breast with voxels in a volume obtained from an MLO acquisition of the same breast. In such an arrangement, one or more 3D maps may be provided, for example, to map from voxels in one slice of a 3D volume acquired via CC to one or more corresponding voxels in another volume, for example acquired via an MLO view. Such an arrangement facilitates comparison of slices obtained from different acquisitions that relate to a similar feature of interest within the breast volume, essentially permitting the medical professional to obtain a multi-planar review of a region of interest).
           Regarding claim 2, Chen discloses the method of claim 1, further comprising creating a two-dimensional synthesized image of the patient's breast tissue, including identifying one or more high- dimensional objects based at least in part on object maps generated for a plurality of the image slices (see page 1, paragraphs, [0008-0009], the system may be configured for, and the method may include, concurrently displaying a respective source image and/or most similar 
           Regarding claim 3, Chen discloses the method of claim 1, wherein a learning library-based combiner is used to combine the generated feature maps into object maps (see page 3, paragraphs, [0034-0035] the image generation and display system includes an image acquisition system 1 that acquires tomosynthesis image data for generating Tp images of a patient's breasts, using the respective three dimensional and/or tomosynthesis acquisition methods of any of the currently available systems. If the acquisition system is a combined tomosynthesis/mammography system, Mp images may also be generated. Some dedicated tomosynthesis systems or combined tomosynthesis/mammography systems may be adapted to accept and store legacy mammogram images, (indicated by a dashed line and legend in FIG. 1) in a storage device 2, which is preferably a DICOM-compliant “Picture Archiving and Communication System (PACS)” storage device. Following acquisition, the tomosynthesis projection images Tp may also be transmitted to the storage device 2 (as shown in FIG. 1). The Tp images are transmitted from either the acquisition system 1, or from the storage device 2, or both, to a computer system configured as a reconstruction engine 3 that reconstructs the Tp images into reconstructed image "slabs" Tr, representing breast slices of selected thickness and at selected orientations, as disclosed in the above-incorporated patents and application publication. The imaging and display system 1 further includes a 2D synthesizer that operates substantially in parallel with the reconstruction engine for generating 2D images that simulate mammograms taken at any orientation (e.g., CC or MLO) using a combination of one or more Tp and/or Tr images. The synthesized 2D images may be generated dynamically prior to display (as shown in FIG. 1) or may be stored in storage system 2 for later use. The synthesized 2D images are 
           Regarding claim 5, Chen discloses the method of claim 1, wherein the multi- level feature modules are configured to represent the respective at least one assigned feature of a high-dimensional image object (see claim 1, also page 4, paragraphs, [0042]  and [0044], for the purpose of this patent specification, an object of interest or feature in a source image may be considered a `most relevant` feature for inclusion in the merged image based upon the application of one or more CAD algorithms to the collective source images, wherein the CAD algorithms assign numerical values, weights or thresholds, to pixels or regions of the respective source images based upon identified/detected objects and features of interest within the respective region or between features. [0044] as discussed above, the image with the most desirable display data may be an image with a highest pixel value, a lowest pixel value, or which has been “assigned” a threshold value or weight based on the application of a CAD algorithm to the image. When the image with the most desirable display data for that region is identified, the pixels of that region are copied over to the corresponding region of the merged image. For example, as shown in FIG. 2, region 36M from image Ms is written to region 361. Region 35 of tomosynthesis slice 10A is copied to region 351 of the merged image. Although the regions of FIG. 2 are shown as pre-defined grid regions, it is not necessary that regions be pre-defined in this manner. Rather, according to one aspect of the disclosed inventions, the boundaries of the regions may be dynamically identified during the region compare and image generation process by performing comparisons at pixel or multi-pixel granularities. By way of illustration, FIG. 3 
           Regarding claim 14, Chen discloses the method of claim 5, wherein the high-dimensional 
           Regarding claim 15, Chen discloses the method of claim 5, wherein the high-dimensional image object comprises a three-dimensional image object (see abstract, a system and method for displaying and navigating breast tissue is configured for or includes obtaining a plurality of 2D and/or 3D images of a patient's breast; generating a synthesized 2D image of the breast from the obtained images; displaying the synthesized 2D image; receiving a user command, or otherwise detecting through a user interface, a user selection or other indication of an object or region in the synthesized 2D image; and displaying at least a portion of one or more images from the plurality, including a source image and/or most similar representation of the user selected or 
           Regarding claim 17, Chen discloses the method of claim 1, further comprising generating a three-dimensional volumetric object map based upon respective object maps created for of a plurality of image slices (page 5, paragraph, [0049] in addition or alternatively to use of a merge/guidance map, if the merged image is presented with a CAD overlay, the CAD overlay may include either CAD marks derived from 3D data, or CAD marks derived from 2D data (if the system has the ability to obtain 2D data). CAD marks derived from 3D data generally include, as part of the data object associated with the mark, identifiers of one or more slices which contributed to the generation of the 3D mark. When the merged image is overlaid with 3D CAD data, selection of the CAD mark results in the retrieval of the series of slices that contributed to the mark. In one embodiment, the central image slice is displayed; in alternate embodiments, the image slice having the highest weight is displayed; and in a still further alternate embodiment, the image slice having the least visual noise (i.e., the clearest image) is displayed). 
           Regarding claim 20, Chen discloses the method of claim 1, wherein the object maps derived from a plurality of image slices are used to determine one or more of a location, size, shape, and morphology of the high-dimensional object (see page 1, paragraph, [0009] the plurality of source images may include one or more of tomosynthesis projection images, reconstructed tomosynthesis slices, mammograms, contrast enhanced mammograms, and synthesized two dimensional images. In various embodiments, the plurality of 2D and/or 3D images of a patient's breast are acquired or synthesized X,Y coordinate slices at differing z axis locations of the breast, the images having one or more corresponding X,Y coordinate locations. In one embodiment, generating the synthesized 2D image includes constructing a merged image 
           With regard to claim 20 the arguments analogous to those presented above for claims 1, 2, 3, 5, 14, 15, 17,   are respectively applicable to claim 20.  

Allowable Subject Matter
Claims 4, 6-13, 16, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                        Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 

           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667  
April 10, 2021